Per Curiam.

Two objections have been taken to the citation in error in this case: 1. It is tested in the name of the judge of the circuit court, when the. law requires that it should-be tested in the name of the Chief Justice of this court. ■ 2. That the service is insufficient. There is no doubt that the process is formally defective on account of its title. And' yét we are not prepared to say, that if it appeared to be duly served, we should regard it as a nullity on that account. But the return of service by the officer, who states merely that he “ left a copy of the writ at the office of the attorney,” is clearly insufficient, and the motion must be sustained.